Wallach, J. (dissenting).
We are unanimous in affirming the conviction for criminal sale of a controlled substance in the first degree. Our sole disagreement arises, by reason of the *168People’s cross appeal, upon the issue of the lawful sentence which may be imposed upon this conviction. The sentencing court took the view, adopted by the majority, that this appeal presents the "rare” prosecution, hypothetically referred to in the seminal case of People v Broadie (37 NY2d 100, cert denied 423 US 950, upholding generally the constitutionality of the New York mandatory drug crime sentencing scheme), where the statutory minimum sentence of 15 years to life may be so severe, when viewed against the particular facts of a case, as to constitute "cruel and unusual punishment” within the meaning of the Eighth Amendment of the US Constitution and article I (§ 5) of the New York State Constitution. Such challenges have themselves been rare, and in far more compelling cases than this one have been firmly rejected.
The Legislature has prescribed that a defendant convicted of criminal sale of a controlled substance in the first degree, a class A-I felony, must be sentenced to at least 15 years to life imprisonment. (Penal Law § 70.00 [2] [a]; [3] [a] [i]; § 220.43.) The facial constitutionality of this provision is conceded by defendant. True, the Court of Appeals has indicated that New York’s drug sentencing statutes may be unconstitutional as applied in "rare” cases, for example, to defendants whose involvement in the offense is only " 'accidental’ ” (People v Broadie, 37 NY2d, supra, at 113) or who "only technically fit the statutory definition of the offender class” (supra, at 119). The sentencing court applied this "rare case” exception in holding that a 15-year minimum would be unconstitutional in this case, and sentenced defendant to eight years to life. This sentence must be vacated, and defendant must be resentenced to not less than 15 years to life, the minimum term mandated for offenders of her class.
Defendant’s crime was no mere "technical” or "accidental” violation of the narcotics laws. On the contrary, she made a large sale of cocaine, acting virtually on her own. Her actions reflected her intimate involvement in a major drug-selling operation in the building where the sale took place. Undercover Officer Gray testified at defendant’s trial that she was present in the building when he arrived. Ordered by another to "take care of’ Gray, defendant asked him what he wanted. When Gray told her that he wanted a large number of "bottles” — that is, cocaine — she led him to the basement, went directly to the cache where the drugs were stored and returned with 214 vials. With Gray’s help, defendant carefully counted out 200 vials. She then offered Gray a bonus of 14 *169vials, over Gray’s objection that he should get 20. Defendant argued at length with Gray over the number of bonus vials. Finally, he accepted the lesser amount and paid defendant $2,000 cash when she promised to "take care of’ him personally the "[n]ext time”. She then led him back upstairs.
This conduct established that defendant was a high-level participant in the drug-selling operation, familiar with its details. She took full charge of the entire transaction and spoke to no one but Gray. She knew without asking where to find the vials, how many vials to give as a bonus and how much Gray should pay. Significantly, when defendant’s uncle and codefendant, Norman Little, appeared briefly in the basement room, he did not interrupt defendant, speak to her, or indicate in any manner that her conduct was anything but routine. Furthermore, defendant carefully counted the vials, as a seasoned drug merchant would. She protected the business by limiting Gray’s premium to 14 vials, and she actively promoted future sales by promising to "take care of’ Gray the next time he came. Finally, the police arrested defendant in the same building six weeks later.
The sentencing Judge did not minimize these facts and did not apply the "rare case” exception on any theory that defendant was merely an accidental or technical violator of the narcotics laws. To the contrary, the Judge acknowledged that defendant "understood fully well what she was involved in.” The court applied the exception because defendant was a 17-year-old first offender. The Judge concluded that defendant was too young to have "focused on” the evil of selling drugs, or to have considered the possibility that she might spend "the rest of * * * her young adult life” in prison, and for those reasons could not constitutionally receive the statutory minimum term.
Unfortunately for defendant, the Legislature did not provide for mitigating factors exempting any defendants, including young ones, from the reach of the drug sentencing laws. There is certainly no constitutional reason for exempting this defendant, given her education and her conscious and deliberate involvement in heavy narcotics crime. To the contrary, the statutes are based on the need to isolate persons like defendant and deter others from offenses like hers, in view of the devastation wrought by "the epidemic of drug abuse” (People v Broadie, 37 NY2d, supra, at 115). Our own decisions reflect the same policy (People v Garcia, 99 AD2d 738; People v Mansell, 79 AD2d 582), with recent exceptions only where *170considerable sentencing disparity was presented with respect to codefendants (People v Skeffery, 188 AD2d 438; People v Andrews, 176 AD2d 530, 531-532, lv denied 79 NY2d 918), a circumstance not relevant here.
Two cases the Court of Appeals has decided since Broadie (supra) demonstrate that this defendant may constitutionally be sentenced to the statutorily mandated term of 15 years to life. In People v Jones (39 NY2d 694), the defendant, a "mill-hand” in a heroin packaging and distribution operation who was sentenced to 15 years to life imprisonment, argued that his sentence constituted cruel and unusual punishment. The Court of Appeals responded that only "exceptional circumstances” can defeat the principle that a sentence of imprisonment within the limits of a valid statute "ordinarily is not a cruel and unusual punishment in the constitutional sense” (supra, at 697). Chief Judge Breitel, in dissent, characterized the defendant as one of at least nine millhands serving under the principal and three lieutenants, "a minor functionary, and perhaps an accidental one” in the drug-selling enterprise (supra, at 701). The majority did not dispute this characterization, but nevertheless refused to qualify the defendant’s limited involvement or any other considerations as "exceptional circumstances which would justify a variance from this general rule” as set forth in Broadie (supra, at 697).
In People v Donovan (89 AD2d 968, affd 59 NY2d 834) the defendant, a single parent with three children, was dating a user and dealer of drugs who agreed to sell four ounces of cocaine to an undercover officer. The dealer asked the defendant to obtain the cocaine for him, and she did. There was conflicting testimony about the defendant’s role, but it "seems to have been peripheral, since she simply made inquiries for her erstwhile boyfriend and acted as a courier for him in his attempt to obtain drugs” (89 AD2d, supra, at 971 [Mollen, P. J., dissenting]). The defendant was sentenced to prison for 15 years to life. Despite her peripheral role as a courier, the Court of Appeals, in affirming, held the sentence not to be cruel and unusual, citing Broadie (supra), Jones (supra), and United States Supreme Court decisions. If the defendants in Jones and Donovan were properly sentenced to 15 years to life, despite their limited involvement in the sales at issue there, the same sentence would plainly be appropriate for this defendant, despite her youth. (See also, Bellavia v Fogg, 613 F2d 369, where the driver of a car in which cocaine was hidden, who had retrieved it at the seller’s request, was *171properly sentenced to 15 years to life, despite what the dissent characterized [at 378, n 2] as the "strictly peripheral nature” of his participation.)
In the course of plea bargaining, the prosecutor offered defendant a sentence of three years to life imprisonment for a lesser crime, which she turned down. Thereafter, upon delivering sentence following verdict at trial, the court expressed concern with the disparity between the lenient prior offer and the statutory minimum of 15 years, to which she was now seemingly bound. But the Court of Appeals has held that a disparity of this type does not amount to cruel and unusual punishment, and therefore does not make it unconstitutional to impose the statutory term after trial (People v Jones, supra). Notably, the defendants in Jones and Donovan (supra) each rejected similar plea offers of three years to life.
The majority suggests that when, as dissenting Judges, we apply law and settled precedent to defendant’s case, and reject an attempt to rehabilitate such a young person, "we condemn ourselves as well.” Without our pausing to inquire as to just which circle of Purgatory or worse is to be conjured up, we believe this observation calls for a response.
When a Judge is personally unhappy at the particular result dictated by a statute of general application passed by the elected representatives of the People, and signed into law by the Governor, it is a heady and seductive prospect to overturn that law in the name of the Constitution. How much more alluring is the invitation when that opportunity is cloaked in a penitential hairshirt styled on the order of Henry’s at Canossa — ascetically threadbare on the outside, but providing a satisfyingly warm glow within. Yet deference to settled law, particularly by an intermediate appellate tribunal, is not an unworthy choice. That choice might well be closer to the Judge’s basic oath of office, even if the Judge, perhaps bored by the limitations of the gavel, yearns to grasp at the sceptre of the supreme lawgiver and, incidentally, to avoid some inner pain, as well.
Ultimately, what is involved here is respect for our tripartite structure of government. The power to palliate an unfair sentence mandated by law is vested in the executive branch, as that is the forum that the law provides for reprieves and commutations (Executive Law § 15), the true nature of the relief sought here.
In this area, as in so many others, Cardozo provides the *172luminous guide. As he wrote in The Nature of the Judicial Process (at 141 [Yale University Press 1921]), "The judge, even when he is free, is still not wholly free. He is not to innovate at pleasure. He is not a knight-errant, roaming at will in pursuit of his own ideal of beauty or of goodness. He is to draw his inspiration from consecrated principles. He is not to yield to spasmodic sentiment, to vague and unregulated benevolence.”
Defendant should be remanded for resentence in compliance with law.
Carro and Rosenberger, JJ., concur with Asch, J.; Sullivan, J. P., and Wallach, J., dissent in a separate opinion by Wallach, J.
Judgment of the Supreme Court, New York County (Juanita Bing Newton, J.), rendered December 11, 1989, convicting defendant, after trial by jury, of criminal sale of a controlled substance in the first degree, and sentencing her to a term of eight years to life, is affirmed.